Case: 20-1266   Document: 52    Page: 1     Filed: 01/19/2021




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

          DEBORAH N. MOUTON-MILLER,
                   Petitioner

                           v.

      MERIT SYSTEMS PROTECTION BOARD,
                  Respondent

     DEPARTMENT OF HOMELAND SECURITY,
                  Intervenor
            ______________________

                       2020-1266
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. AT-0752-19-0643-I-1.
                 ______________________

                Decided: January 19, 2021
                 ______________________

    DANIELLE B. OBIORAH, Obiorah Fields, LLC, Jonesboro,
 GA, for petitioner.

     CALVIN M. MORROW, Office of General Counsel, United
 States Merit Systems Protection Board, Washington, DC,
 for respondent. Also represented by KATHERINE MICHELLE
 SMITH, TRISTAN L. LEAVITT.

     SONIA W. MURPHY, Commercial Litigation Branch,
 Civil Division, United States Department of Justice,
Case: 20-1266     Document: 52     Page: 2    Filed: 01/19/2021




 2                                    MOUTON-MILLER   v. MSPB



 Washington, DC, for intervenor. Also represented by
 JEFFREY B. CLARK, TARA K. HOGAN, ROBERT EDWARD
 KIRSCHMAN, JR.
                ______________________

     Before PROST, Chief Judge, TARANTO and CHEN, Circuit
                            Judges.
 TARANTO, Circuit Judge.
     Deborah Mouton-Miller was promoted from her super-
 visory position at the United States Postal Service to a dif-
 ferent supervisory position at the Department of Homeland
 Security, subject to a one-year probationary period. After
 less than a year, Homeland Security informed Ms. Mouton-
 Miller that her performance had been unsatisfactory and
 that she was being reassigned from a supervisory to a non-
 supervisory role. Ms. Mouton-Miller appealed that deci-
 sion to the Merit Systems Protection Board, which
 dismissed Ms. Mouton-Miller’s appeal, determining that it
 lacked jurisdiction to review the agency’s action because
 the challenged agency action was excluded from the
 Board’s jurisdiction by 5 U.S.C. § 7512(C). See Mouton-
 Miller v. Dep’t of Homeland Security, No. AT-0752-19-
 0643-I-1, 2019 WL 4419912 (M.S.P.B. Sept. 12, 2019). We
 agree with the Board and therefore affirm.
                               I
     Before April 2017, Ms. Mouton-Miller worked for the
 Postal Service as an Audit Manager. J.A. 36. Her position
 was classified as GG-0511-14, step 8, and she received a
 salary of $128,081. J.A. 34. On April 2, 2017, Homeland
 Security’s Office of the Inspector General hired Ms. Mou-
 ton-Miller and promoted her to the position of Supervisory
 Auditor. J.A. 34; J.A. 36. Ms. Mouton-Miller’s position
 with Homeland Security was classified as GS-0511-14, step
 8, with an initial pay rate of $142,367. J.A. 34. There was
 no break between her service with the Postal Service and
 her service with Homeland Security.
Case: 20-1266    Document: 52      Page: 3    Filed: 01/19/2021




 MOUTON-MILLER   v. MSPB                                    3



     Ms. Mouton-Miller’s position as Supervisory Auditor
 with Homeland Security was subject to a one-year supervi-
 sory probationary period before becoming final. J.A. 34.
 On March 29, 2018—less than one year after beginning her
 position with the agency—Ms. Mouton-Miller received no-
 tice from the Inspector General that she had “performed
 unsatisfactorily” and therefore “failed to complete [her] su-
 pervisory probationary period.” Id. As a result, she was
 reassigned to the nonsupervisory position of Communica-
 tions Analyst, GS-0301-14, step 7, with a salary of
 $129,937. Id.
     Ms. Mouton-Miller appealed the agency’s action to the
 Board, in what soon became an adverse-action appeal un-
 der 5 U.S.C. Chapter 75. 1 Homeland Security moved to
 dismiss her appeal, arguing that the Board lacked jurisdic-
 tion and that, to the extent jurisdiction existed, Ms. Mou-
 ton-Miller’s appeal was moot. Specifically, Homeland
 Security argued that Ms. Mouton-Miller’s reassignment to
 a nonsupervisory position did not amount to an appealable
 adverse action under the pertinent provisions of 5 U.S.C.
 Chapter 75, 5 U.S.C. §§ 7511–15. See J.A. 25–27. Even if
 it did, Homeland Security continued, the only agency ac-
 tion that the Board would have jurisdiction to review would
 be the reduction in Ms. Mouton-Miller’s “step” (from 8 to 7)
 in her reassignment from a supervisory to nonsupervisory
 position. J.A. 27–30. As to that, however, Homeland Se-
 curity acknowledged that Ms. Mouton-Miller’s “step”



     1    Ms. Mouton-Miller initially filed an individual-
 right-of-action appeal in March 2019, see No. AT-1221-19-
 0493-W-1, but she agreed that her appeal did not fit in that
 category, and the administrative judge assigned to the
 matter “open[ed] the current adverse action Appeal,” J.A.
 22–23. Because the administrative judge’s ruling eventu-
 ally became the final decision of the Board, we hereafter
 refer to the administrative judge as the Board.
Case: 20-1266     Document: 52      Page: 4     Filed: 01/19/2021




 4                                      MOUTON-MILLER    v. MSPB



 should not have been reduced during her reassignment but
 stated that it was already in the process of awarding her
 “all related back pay and/or other employment benefits
 connected to the correction of her step.” J.A. 36. Therefore,
 to the extent that the Board had jurisdiction over the step-
 reduction action, Ms. Mouton-Miller’s appeal was moot be-
 cause her injury was already being redressed. J.A. 27–30.
     On August 13, 2019, the Board issued an Order Find-
 ing Jurisdiction, explaining that—under 5 U.S.C.
 § 7512(4)—Ms. Mouton-Miller suffered a reduction in pay,
 which constituted an adverse action that the Board had ju-
 risdiction to review. J.A. 39. Three days later, however,
 the Board issued an Order to Show Cause stating that it
 was “inclined to dismiss for lack of jurisdiction” for a differ-
 ent reason. J.A. 75. Specifically, it questioned Homeland
 Security’s assertion that Ms. Mouton-Miller’s supervisory
 service as an Audit Manager with the Postal Service could
 be “tacked” to her supervisory service with Homeland Se-
 curity under 5 U.S.C. § 3321, which would result in Ms.
 Mouton-Miller completing the one-year supervisory proba-
 tionary period. J.A. 75. Section 3321—which is titled
 “Competitive service; probationary period”—governs pro-
 bationary periods in the competitive service (for both non-
 supervisory and supervisory appointments). See generally
 5 U.S.C. § 3321. It first permits the President to “take such
 action . . . as shall provide as nearly as conditions of good
 administration warrant for a period of probation—(1) be-
 fore an appointment in the competitive service becomes fi-
 nal; and (2) before initial appointment as a supervisor or
 manager becomes final.” Id. § 3321(a) (emphasis added).
 Section 3321(b) then provides:
     (b) An individual—
         (1) who has been transferred, assigned, or
         promoted from a position to a supervisory
         or managerial position, and
Case: 20-1266    Document: 52      Page: 5    Filed: 01/19/2021




 MOUTON-MILLER   v. MSPB                                    5



         (2) who does not satisfactorily complete the
         probationary period under subsection (a)(2)
         of this section,
     shall be returned to a position of no lower grade
     and pay than the position from which the individ-
     ual was transferred, assigned, or promoted. Noth-
     ing in this section prohibits an agency from taking
     an action against an individual serving a proba-
     tionary period under subsection (a)(2) of this sec-
     tion for cause unrelated to supervisory or
     managerial performance.
 Id. § 3321(b). As the Board noted, § 3321 and its corre-
 sponding federal regulations refer to supervisory appoint-
 ments made in the “competitive service,” see J.A. 75; see
 also 5 C.F.R. §§ 315.901–315.909, whereas all positions in
 the Postal Service fall within the “excepted service,” see
 J.A. 75; see also 5 U.S.C. § 2102(a)(1)(A); 39 U.S.C. §§ 201,
 1001. Because the “excepted service” is distinct from the
 “competitive service,” the Board questioned whether Ms.
 Mouton-Miller had in fact completed the required supervi-
 sory probationary period—and, thus, whether it had juris-
 diction to review the agency’s action. J.A. 75. It explained
 that “absent an agency policy which provides for tacking
 excepted supervisory service for purposes of completing a
 supervisory probationary period,” it likely could not review
 Homeland Security’s actions. Id.
     In its initial Response to the Agency’s Order to Show
 Cause, Homeland Security stated that there was no agency
 policy to tack excepted supervisory service on to competi-
 tive supervisory service for the purpose of completing a su-
 pervisory probationary period. J.A. 82, 85. On September
 3, 2019, the Board ordered the agency to provide “its policy
Case: 20-1266     Document: 52      Page: 6    Filed: 01/19/2021




 6                                     MOUTON-MILLER    v. MSPB



 covering the supervisory probationary period under 5
 C.F.R. §§ 315.901–.909.” J.A. 88. 2
     Homeland Security responded to the Board’s order by
 stating that it did not “have its own written policy covering
 the supervisory probationary period under 5 C.F.R.
 §§ 315.901–.909.” J.A. 95, 102. Rather, the agency ex-
 plained, it “uses the statutory requirements in 5 U.S.C.
 § 3321 and the regulatory requirements in 5 C.F.R.
 §§ 315.901–.909 as the policy governing the supervisory
 probationary period for competitive service employees.” Id.
 Accordingly, Homeland Security argued, the Board could
 not hear Ms. Mouton-Miller’s appeal because 5 U.S.C.
 § 7512(C) states that the subchapter at issue, 5 U.S.C.
 §§ 7511–15,
     does not apply to . . . the reduction in grade of a su-
     pervisor or manager who has not completed the
     probationary period under section 3321(a)(2) of this
     title if such reduction is to the grade held immedi-
     ately before becoming such a supervisor or man-
     ager.
 5 U.S.C. § 7512(C); see J.A. 96. Homeland Security
 acknowledged that it previously believed Ms. Mouton-Mil-
 ler had satisfied the one-year supervisory probationary pe-
 riod because of her supervisory position with the Postal
 Service. J.A. 97, 104. But it changed its view upon



     2   The Board also ordered Ms. Mouton-Miller to show
 that her demotion was “based on partisan political affilia-
 tion or marital status” if she sought to come within the
 Board’s jurisdiction under 5 C.F.R. § 315.908(b). J.A. 90.
 Ms. Mouton-Miller responded that she was not alleging
 that her demotion was based on partisan political consid-
 erations or her marital status. J.A. 109. The absence of
 Board jurisdiction under § 315.908(b) is not disputed in
 this court.
Case: 20-1266    Document: 52     Page: 7     Filed: 01/19/2021




 MOUTON-MILLER   v. MSPB                                    7



 discovering that all Postal Service employees are employ-
 ees in the excepted service, id., which meant that Ms. Mou-
 ton-Miller’s position with the Postal Service did not
 constitute competitive service and her appeal was barred
 by § 7512(C).
     Ms. Mouton-Miller argued that the “lack of an agency
 policy” as to the supervisory probationary period was not
 dispositive; rather, “the issue in [the] case” was whether
 she satisfied “the statutory definition of an employee pur-
 suant to 5 U.S.C. § 7511.” J.A. 114–15. Section 7511(a)(1)
 defines an employee as:
    (A) an individual in the competitive service—
        (i) who is not serving a probationary or trial
        period under an initial appointment; or
        (ii) except as provided in section 1599e of
        title 10, who has completed 1 year of cur-
        rent continuous service under other than a
        temporary appointment limited to 1 year or
        less
 5 U.S.C. § 7511(a)(1). Ms. Mouton-Miller argued that
 § 7511(a)(1)(A)(ii) conferred jurisdiction upon her appeal
 because the Board had previously interpreted “current con-
 tinuous service” to include both excepted and competitive
 service. J.A. 116–17 (discussing McCrary v. Dep’t of Army,
 103 M.S.P.R. 266, ¶ 8 (2006), and Fitzgerald v. Dep’t of Air
 Force, 108 M.S.P.R. 620 (2008)). Thus, she concluded, her
 excepted service with the Postal Service should be tacked
 to her competitive service with Homeland Security, permit-
 ting the Board to review her appeal. Id.
     The Board issued its initial decision on September 12,
 2019. See Mouton-Miller, 2019 WL 4419912. It agreed
 with Ms. Mouton-Miller that its previous decisions had in-
 terpreted “current continuous service” under § 7511 to in-
 clude both excepted and competitive service. Id. But it
 noted that satisfaction of § 7511’s requirement for
Case: 20-1266    Document: 52      Page: 8    Filed: 01/19/2021




 8                                    MOUTON-MILLER   v. MSPB



 “employee” status was not enough for jurisdiction here; Ms.
 Mouton-Miller also must avoid the “adverse action” exclu-
 sion of § 7512(C), which depends on § 3321. Id. The lan-
 guage of § 3321, the Board explained, was materially
 different from the language of § 7511, and § 3321 is limited
 to competitive service. Similarly, the Board noted, the reg-
 ulations corresponding to § 3321 contain express refer-
 ences to the “competitive service,” with no mention of the
 excepted service. Id. (citing 5 C.F.R. § 315.903, which ex-
 plains that § 3321 “applies to appointments and positions
 without time limitation in the competitive civil service”).
 The Board thus interpreted § 3321 to “not include supervi-
 sory service performed in the excepted service.” Id.
     Because all Postal Service positions are in the excepted
 service, see Van Skiver v. U.S. Postal Service, 9 M.S.P.B.
 28, 29 (1982), and because it was undisputed that Ms. Mou-
 ton-Miller’s previous supervisory service was with the
 Postal Service, the Board found that she had not satisfied
 the required one-year probationary period and lacked ap-
 peal rights. See Mouton-Miller, 2019 WL 4419912. It
 therefore dismissed Ms. Mouton-Miller’s appeal. Id.
     The Board’s decision became final on October 17, 2019.
 J.A. 6. Ms. Mouton-Miller timely appealed. We have juris-
 diction under 5 U.S.C. § 7703(b)(1)(A) and 28 U.S.C.
 § 1295(a)(9).
                              II
     We review the Board’s decision under the standard in
 5 U.S.C. § 7703(c), setting aside any “action, findings, or
 conclusions” that are “(1) arbitrary, an abuse of discretion,
 or otherwise not in accordance with law; (2) obtained with-
 out procedures required by law, rule, or regulation having
 been followed; or (3) unsupported by substantial evidence.”
 Whether the Board lacked jurisdiction is a legal question
 that we decide de novo. Bryant v. Merit Systems Protection
 Bd., 878 F.3d 1320, 1325 (Fed. Cir. 2017); Forest v. Merit
 Systems Protection Bd., 47 F.3d 409, 410 (Fed. Cir. 1995).
Case: 20-1266     Document: 52     Page: 9    Filed: 01/19/2021




 MOUTON-MILLER   v. MSPB                                     9



 The party asserting jurisdiction bears the burden to show,
 by a preponderance of the evidence, that the Board had ju-
 risdiction. Garcia v. Dep’t of Homeland Security, 437 F.3d
 1322, 1325 (Fed. Cir. 2006) (en banc).
     The Board does not have plenary appellate jurisdiction
 over personnel actions. Lazaro v. Dep’t of Veterans Affairs,
 666 F.3d 1316, 1318 (Fed. Cir. 2012). Rather, “[a]n em-
 ployee . . . may submit an appeal to the Merit Systems Pro-
 tection Board” challenging only agency actions that are
 appealable to the Board “under any law, rule, or regula-
 tion.” 5 U.S.C. § 7701; see also Lazaro, 666 F.3d at 1318
 (“The Board’s jurisdiction is limited to actions made ap-
 pealable to it by law, rule, or regulation.”). Here, the only
 jurisdictional grant at issue is the grant to review “adverse
 actions” under Title 5, chapter 75, of the U.S. Code.
      Section 7512 provides a list of agency actions that fall
 within the Board’s statutory jurisdiction, including, for ex-
 ample, “removal,” a “reduction in pay,” and a “reduction in
 grade.” 5 U.S.C. § 7512. Crucially for this case, § 7512(C)
 excludes from that list “the reduction in grade of a super-
 visor or manager who has not completed the probationary
 period under section 3312(a)(2) of this title if such reduc-
 tion is to the grade held immediately before becoming such
 a supervisor or manager.” Thus, for Ms. Mouton-Miller’s
 demotion to be an agency action subject to Board review,
 she must have completed the probationary period referred
 to in 5 U.S.C. § 3312(a)(2).
      As described supra, § 3312(a) permits the President to
 provide for a probationary period before appointments to
 the competitive service and to supervisory or manager po-
 sitions become final. It expressly refers to the “competitive
 service” in both its title and in § 3312(a)(1) when describing
 the type of appointments for which the President may pre-
 scribe a probationary period. The accompanying regula-
 tions to § 3312 are found at 5 C.F.R. §§ 315.901–315.909.
 These regulations state that employees who are
Case: 20-1266    Document: 52     Page: 10   Filed: 01/19/2021




 10                                  MOUTON-MILLER   v. MSPB



 “reassigned, transferred, or promoted to another supervi-
 sory or managerial position” while in the process of com-
 pleting a probationary period may count “[s]ervice in the
 former position . . . toward completion of the probationary
 period in the new position.” 5 C.F.R. § 315.906(a). Thus,
 the regulations generally permit tacking when an individ-
 ual is reassigned to a second supervisory role after begin-
 ning an initial supervisory probationary period.
     But the regulations also explain that § 3312 applies to
 “appointments and positions without time limitation in the
 competitive civil service.” Id. § 315.903 (emphasis added).
 This provision, in conjunction with the title and language
 of § 3312 referring to the “competitive service,” expressly
 limit tacking to two supervisory roles held in the competi-
 tive service, and exclude supervisory roles held in the ex-
 cepted service. All positions in the Postal Service fall
 within the excepted service. See Van Skiver, 9 M.S.P.R. at
 381–82; see also 5 U.S.C. § 2102(a)(1)(A); 39 U.S.C. §§ 201,
 1001. Thus, Ms. Mouton-Miller cannot tack her former su-
 pervisory position at the Postal Service onto her second su-
 pervisory position at Homeland Security for purposes of
 calculating her probationary period.
     Ms. Mouton-Miller’s reliance on the Board’s decision in
 Fitzgerald is therefore misplaced. In Fitzgerald, as the
 Board noted, the plaintiff alleged that he was an “em-
 ployee” under § 7511(a)(1)(A)(ii) because “current continu-
 ous service” included service in both the excepted and
 competitive service. See Fitzgerald, 108 M.S.P.R. at 624–
 26. The Board concluded that—because “the language of
 the statute itself” contained no modification limiting “ser-
 vice”—“current continuous service” included both competi-
 tive and excepted service for the purpose of determining
 “employee” status under § 7511(a)(1)(A)(ii). Id. at 625–27.
     Here, however, the question is not Ms. Mouton-Miller’s
 “employee” status. It is whether Ms. Mouton-Miller com-
 pleted her required supervisory probationary period under
Case: 20-1266    Document: 52     Page: 11    Filed: 01/19/2021




 MOUTON-MILLER   v. MSPB                                  11



 § 3321(a)(2), such that her non-retention in the supervisory
 position was an “adverse action,” which depends on that
 agency action being outside the exclusion stated in
 § 7512(C). In non-precedential decisions, we have recog-
 nized that the interpretation of “current continuous ser-
 vice” under § 7511 is “irrelevant” to determining whether
 an individual is “subject to an appealable agency action”
 under § 7512. Koller v. Merit Systems Protection Bd., 250
 F. App’x 312, 314–15 (Fed. Cir. 2007); see also Currie v.
 Merit Systems Protection Bd., 679 F. App’x 995, 997 (Fed.
 Cir. 2017) (“We are unpersuaded that the Board has juris-
 diction over [Currie’s] appeal simply because he satisfied
 the     definition    of  ‘employee’     under    5   U.S.C.
 § 7511(a)(1)(A)(ii).”). We do so again here. Ms. Mouton-
 Miller completed less than the required one year of compet-
 itive service in her supervisory role with Homeland Secu-
 rity; she is thus excluded from seeking review before the
 Board under § 7512(C). See 5 U.S.C. § 7512(C); see also 5
 C.F.R. § 315.908 (employees assigned to “a nonmanagerial
 or nonsupervisory position” who do not allege that their re-
 assignment was based on marital status or partisan politi-
 cal affiliation have “no appeal right”).
     Ms. Mouton-Miller relies on this court’s decision in
 McCormick v. Department of Air Force, 307 F.3d 1339 (Fed.
 Cir. 2002). But that decision is not helpful to her argu-
 ment. See Petitioner Opening Br. at 9. McCormick in-
 volved only the question of “employee” status under § 7511,
 not the question of the exclusion from “adverse action” re-
 view in § 7512(C). See McCormick, 307 F.3d at 1341–43.
     We note that 5 C.F.R. § 315.905 grants broad discretion
 to agencies to “determine the length of the probationary pe-
 riod.” But Homeland Security has stated that it has no
 separate policy governing the supervisory probationary pe-
 riods of its employees. See J.A. 95–96. Thus, we have no
 occasion to consider whether a separate agency policy per-
 mitting tacking between supervisory roles with the
Case: 20-1266     Document: 52      Page: 12    Filed: 01/19/2021




 12                                    MOUTON-MILLER   v. MSPB



 excepted service and the competitive service would be per-
 missible under the applicable statutes and regulations.
     Because it is undisputed that Ms. Mouton-Miller spent
 less than one year in her supervisory position at Homeland
 Security and that her previous role at the Postal Service
 was in the excepted service, we conclude that she has not
 satisfied the required supervisory probationary period un-
 der § 3312 and that the Board therefore has no jurisdiction
 to review the agency’s action, which comes within the ex-
 clusion stated in § 7512(C).
                              III
     For the foregoing reasons, we affirm the judgment of
 the Merit Systems Protection Board dismissing the case for
 lack of jurisdiction.
      The parties shall bear their own costs.
                         AFFIRMED